DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/15/2022.

Examiner's Statement of reason for Allowance

Claims 1-8, 15 and 17-19 renumbered as 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, comprising: determining, at a base station in a cellular access network, the base station configured to use a coordination server and a first core network for providing network access to user equipments (UEs), a requirement to send an out-of-band message; performing license key monitoring by sending the out-of-band message, the out-of-bad message acting as a periodic heartbeat; updating, a result of the license key monitoring, thereby enabling a status of the license key to be updated via the out-of-band message.
The closest prior art, as previously recited, Garg et al. (US 2016/0119867 A1), Lakshmi et al. (US 2017/0156169 A1), Fitzpatrick et al. (US 2015/0215832 A1), are also generally directed to various aspects of out of band power down notification.  However, none of Garg, Lakshmi, Fitzpatrick teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 15.  For example, none of the cited prior art teaches or suggest the steps of a requirement to send an out-of-band message; performing license key monitoring by sending the out-of-band message, the out-of-bad message acting as a periodic heartbeat; updating, a result of the license key monitoring, thereby enabling a status of the license key to be updated via the out-of-band message.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478